        Case 2:17-cr-00119-ODW Document 61 Filed 07/13/20 Page 1 of 2 Page ID #:330



  1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                  CENTRAL DISTRICT OF CALIFORNIA
10
11      UNITED STATES OF AMERICA,                         Case No. CR 17-00119-ODW
12                             Plaintiff,                ORDER OF DETENTION AFTER
                                                         HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                       U.S.C. . § 3143(a)]
                               v.
14
        GERALD MICHAEL TERRY,
15
16                             Defendant.

17 I
18             The defendant having been arrested in this District pursuant to a warrant issued by
19      the United States District Court for the Central District of California, for alleged violarions
20      of the terms and conditions of his supervised release; and
f~•~■          The Court having conducted a detention hearing pursuant to Federal Rule of
22      Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23             The Court finds that:
24      A.     (X) The defendant has not met his burden of establishing by clear and convincing
25             evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b) or (c). This
26             finding is based on:
27            Instant allegations, violation history.
28             and
       Case 2:17-cr-00119-ODW Document 61 Filed 07/13/20 Page 2 of 2 Page ID #:331



 1     B.   (X)The defendant has not met his burden of establishing by clear and convincing
 ~~             evidence that he is not likely to pose a danger to the safety of any other person or the
 3              community if released under 18 U.S.C. § 3142(b)or (c). This finding is based on:
 4           Instant allegations, criminal history, violation history.

 5           IT THEREFORE IS ORDERED that the defendant be detained pending further
 6     proceedings.
 7
 8     Dated:       _ 7 ~ ~ ~ ~~'~
 9
10
                                                              DOUGLAS]
11                                                            United States         to Judge
12
13
14
15
16
17 I
18
19
20
21
22
23
24
25
26
27
28

                                                         2
